CHARLES J. SCHUCK, Judge.
Claimant, Helen Smock, filed her claim against the state road commission in the sum of $34.43 for damages caused to her truck through the operation of a state-owned shovel operated and being used in and near the Carolina mines in Marion county, West Virginia, on January 13, 1944. From the record it appears that while claimant’s truck was being loaded the dipper of the shovel was carelessly operated and the back end of the shovel struck the truck causing the damages in question.
The state road commission does not contest the claimant’s right to an award for the said amount, but concurs in the claim for that amount; and the claim is approved by the special assistant to the attorney general as one that should be paid. We have carefully considered the case upon the record submitted, and are of the opinion that it should be entered as an approved claim, and an award is made accordingly in the sum of thirty-four dollars and forty-three cents ($34.43).